Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding claim 1:
“Claim 1 of the present application has been amended herein to recite in part "first compute logic that generates a load address" and "wherein the throttling circuitry is configured to stop new input from entering into the throttling circuitry from the first compute logic and to selectively stall the first compute logic based on the comparison indicating a collision between the load address and the in- flight store address, until the store operation using the store address completes." At least these features of amended claim 1 are not disclosed in or rendered obvious by the cited references either taken alone or in combination for at least the reasons discussed at the bottom of page 12 and the top of page 13 of the office action with regards to the allowance of claims 11 and 14.”

This argument is found to be persuasive for the following reason. The combination of Panwar and Merchant allows for the replay queue to be used for replaying large sequences of instructions. A large number of instructions output from the replay loop stalls the scheduler for a number of cycles while replayed instructions are emptied from the replay queue. However, the combination of Panwar and Merchant fails to teach the newly claimed limitation of stopping new inputs from entering the throttling circuitry. This is because the combination allows for the load operation and their dependents to be added to the replay queue for replaying. Thus, the combination of Panwar and Merchant has been withdrawn.
An updated prior art search has been performed that hasn’t found any additional prior art references that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183